DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 81-84, 86-90, 93, 94, 99 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum et al. (US 11,210,851) and further in view of Smyth et al. (US 2014/0208274).
As per claim 81, Nussbaum et al., hereinafter Nussbaum, discloses a non-transitory computer readable medium configured for use with a keyboard and wearable extended reality appliance combination in order to control a virtual display, the computer readable medium containing instructions that when executed by at least one processor cause the at least one processor to perform operations, comprising: 
receiving, from a first hand-position sensor associated with the wearable extended reality appliance, first signals representing first hand-movements (column 13, line 21-26 where inputs are received via hand gesture); 
receiving, from a second hand-position sensor associated with the keyboard, second signals representing second hand-movements, wherein the second hand-movements do not include interactions with a feedback component (column 13, line 27-32 where input could be via keyboard).
 It is noted Nussbaum does not explicitly teach controlling a first portion of the virtual display based on the first signals; and controlling a second portion of the virtual display based on the second signals. However, this is known in the art as taught by Smyth. Smyth discloses a method of controlling a computer based device in which a first set of input signals and a second set of input signals are used to display a first portion and a second portion of display (Figure 8-Touch Hand Gesture Set and 16- Free-Air Hand Gesture Set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Smyth into Nussbaum because Nussbaum discloses a method of controlling a display and Smyth further discloses the display could be controlled by two sets of signals for the purpose achieving user desired input configurations.
As per claim 82, Nussbaum and Smyth demonstrated all the elements as disclosed in claim 81, and Nussbaum further discloses wherein the second hand-position sensor is an image sensor (column 9, line 13 where a camera is an image sensor).  
As per claim 83, Nussbaum and Smyth demonstrated all the elements as disclosed in claim 81, and Nussbaum further discloses wherein the second hand-position sensor is a proximity sensor (column 9, line 13 where a LIDAR sensor is a proximity sensor).  
As per claim 84, Nussbaum and Smyth demonstrated all the elements as disclosed in claim 81.
As for the second hand-position sensor differs from a type of the first hand-position sensor, since Nussbaum discloses different kind of sensors could be used for position sensing, it would have been obvious to one of ordinary skill in the art to use different sensors according to his designing need in order to achieve desired results. 

As per claim 86, Nussbaum and Smyth demonstrated all the elements as disclosed in claim 81, and Nussbaum further discloses wherein the first hand-movements include an interaction with a no-feedback object (column 10, line 29-39 where the user may use hand gesture to interact with a virtual object).  
As per claim 89, Nussbaum and Smyth demonstrated all the elements as disclosed in claim 81, and Nussbaum further discloses when at least one of the first hand-movements and the second hand-movements are detected by the second hand-position sensor and undetected by the first hand-position sensor, the operations further include controlling the virtual display based only on the second signals (column 13, line 27-32 where inputs could be any or a combination of gestures and keyboard inputs).  
As per claim 90, Nussbaum and Smyth demonstrated all the elements as disclosed in claim 81.
As for when the wearable extended reality appliance is unconnected to the keyboard, the operations further include controlling the virtual display based only on the first signals, since Nussbaum discloses inputs could be any or a combination of gestures and keyboard inputs (column 13, line 27-32), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using a signal and eliminating other signals as a design choice for the purpose of controlling a display.  

Claim 99 is a method claim with limitation similar to claim 81, therefore is similarly rejected as claim 81.
Claim 100 is a system claim with limitation similar to claim 81, therefore is similarly rejected as claim 81. 

Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum et al. (US 11,210,851) and further in view of Smyth et al. (US 2014/0208274) as applied to claim 81 above, and further in view of Ladouceur et al. (US 2007/0133788).
As per claim 85, Nussbaum and Smyth demonstrated all the elements as disclosed in claim 81.
It is noted Nussbaum and Smyth do not explicitly teach determining an orientation of the keyboard; and adjusting display settings associated with the virtual display based on the orientation of the keyboard. However, this is known in the art as taught by Ladouceur et al., hereinafter Ladouceur. Ladouceur discloses an electronic device in which the orientation of the keyboard affects the display setting of the display (Figure 10 and 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ladouceur into Nussbaum and Smyth because Nussbaum and Smyth disclose a method of controlling a display and Ladouceur discloses the display could be affected by the keyboard orientation for the purpose achieving user desirable display.
Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum et al. (US 11,210,851) and further in view of Smyth et al. (US 2014/0208274) as applied to claim 81 above, and further in view of Nakano et al. (US 2020/0135419).
 As per claim 91, Nussbaum and Smyth demonstrated all the elements as disclosed in claim  81.
 It is noted Nussbaum and Smyth do not explicitly teach wherein the wearable extended reality appliance is selectively connectable to the keyboard via a connector located on a side closest to a space bar. However, this is known in the art as taught by Nakano et al., hereinafter Nakano. Nakano discloses an electronic device wherein the wearable device is connected to the keyboard through a cable ([0050]). As for the location of the connection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose a desirable connection location as a designer’s choice for the purpose of achieving a desirable configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakano into Nussbaum and Smyth because Nussbaum and Smyth disclose a method of controlling a display and Nakano further discloses a desirable keyboard location could be selected for the purpose of achieving user desirable configurations.
Claims 95-96 are rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum et al. (US 11,210,851) and Smyth et al. (US 2014/0208274) as applied to claim 81 above, and further in view of Srivastava (EP 3188075).
  As per claim 95, Nussbaum and Smyth demonstrated all the elements as disclosed in claim  81, and Smyth further discloses 
analyzing the second signals to determine that a hand is touching a part of a physical object associated with a virtual widget (Figures 8-13 where a touch input area is used for input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Smyth into Nussbaum because Nussbaum discloses a method of controlling a display and Smyth further discloses the display could be controlled by touch inputs for the purpose achieving user desired input configurations.
It is further noted Nussbaum and Smyth do not explicitly teach
analyzing the first signals to determine whether the hand belongs to a user of the wearable extended reality appliance; 
in response to a determination that the hand belongs to the user of the wearable extended reality appliance, executing an action associated with the virtual widget; and 
in response to a determination that the hand does not belong to the user of the wearable extended reality appliance, forgoing performing the action associated with the virtual widget. However, this is known in the art as taught by Srivastava. Srivastava discloses a virtual reality input method in which a user’s hand could be distinguished from an intruder to trigger an input ([0014] and Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Srivastava into Nussbaum and Smyth because Nussbaum and Smyth disclose a method of controlling a display and Srivastava further discloses the display could be controlled by selecting inputs for the purpose achieving user desired input configurations.
 As per claim 96, Nussbaum, Smyth and Srivastava demonstrated all the elements as disclosed in claim  95, and Smyth further discloses 
analyzing the second signals to determine a location where the hand is touching the physical object; and using the determined location to select the action associated with the virtual widget ([0118] FIG. 9, where the scroll and pan gesture is accomplished when one or multiple fingers is/are placed on the surface of the central region of the keyboard and moved in a single linear direction (e.g. left, right, up or down).  
Claims 97 and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum et al. (US 11,210,851) and Smyth et al. (US 2014/0208274) as applied to claim 81 above, and further in view of Rafey et al. (US 2014/0062875).
As per claim 97, Nussbaum and Smyth demonstrated all the elements as disclosed in claim  81.
 It is noted Nussbaum and Smyth do not explicitly teach wherein the keyboard includes a plurality of keys, and wherein the operations further include: analyzing the second signals to determine a user intent to press a particular key of the plurality of keys; and causing the wearable extended reality appliance to provide a virtual indication representing the particular key based on the determined user intent. However, this is known in the art as taught by Rafey et al., hereinafter Rafey. Rafey discloses an input device in which a user intent on key entry is predicted and highlighted from the user hovering close to the key ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rafey into Nussbaum and Smyth because Nussbaum and Smyth disclose a method of controlling a display and Rafey further discloses the user intent could be predicted for the purpose achieving user desired input configurations.
As per claim 98, Nussbaum and Smyth demonstrated all the elements as disclosed in claim  81.
 It is noted Nussbaum and Smyth do not explicitly teach wherein the keyboard includes a plurality of keys, and wherein the operations further include: 
analyzing the second signals to determine a user intent to press at least one of a group of keys out of the plurality of keys; and causing the wearable extended reality appliance to provide a virtual indication representing the group of keys based on the determined user intent.  
However, this is known in the art as taught by Rafey. Rafey discloses an input device in which a user intent on key entry is predicted and highlighted from the user hovering close to the key ([0049]). As for a group of keys, since the probability of detecting a key decreases as distance to the key increase, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention was made to include a group of likely keys to compensate for the uncertainty.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rafey into Nussbaum and Smyth because Nussbaum and Smyth disclose a method of controlling a display and Rafey further discloses the user intent could be predicted for the purpose achieving user desired input configurations.
Response to Arguments
Applicant's arguments filed September 28, 2022 have been fully considered but they are not persuasive. 
The gist of the argument lies in Smyth does not teach “controlling a first portion of the virtual display based on the first signals; and controlling a second portion of the virtual display based on the second signals.” However, since the claim limitation does not specify what constitutes the first signals and second signals, and what constitutes a first portion and a second portion, Examiner consider the prior art meet the claimed limitation- Smyth discloses a first set of input signals and a second set of input signals are used to display a first portion and a second portion of display (Figure 8-Touch Hand Gesture Set and 16- Free-Air Hand Gesture Set).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        October 19, 2022